DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Japanese Application JP2017-249853 filed December 26th, 2017).

Response to Arguments
Applicant amended claims 1 – 20 beyond formalities and 112 Rejections.
The pending claims are 1 – 20 [Page 8 lines 1 – 16].

Applicant amend the Specification to overcome Examiner’s Drawing Objections [Page 8 lines 17 – 23].
Applicant amended the Specification and Title of Invention to address Examiner’s Specification Objections [Page 8 line 24 – Page 9 line 2].  The Title of Invention is still not descriptive thus the Objection is maintained.
Applicant filed a Terminal Disclaimer to overcome Examiner’s Obvious Double Patenting Rejection [Page 9 lines 3 – 6].

Applicant amended the claims to address Examiner’s Claim Interpretation under 112(f) (Functional Analysis) [Page 9 lines 7 – 11].  The Examiner reconsiders the Functional Analysis in view of the amended claims.
Applicant amended the claims to address Examiner’s Claim Objections [Page 9 lines 12 – 21].  The Examiner reconsiders the Objections in view of the amended claims.
Applicant amended the claims to address Examiners 112 Rejections [Page 9 line 22 – Page 10 line 10].  The Examiner reconsiders the Rejections in view of the amended claims.

Applicant's arguments filed December 30th, 2021 have been fully considered but they are not persuasive.
First, the Applicant recites the references against the claims [Page 11 lines 11 – 14] and the alleged feature not taught by the references [Page 11 lines 15 – 18] emphasizing the “location of the camera and the time of capturing the image” [Bold type emphasis by the Applicant] of amended independent claim 1.  The Examiner observes additionally the feature dispute were recited in the “receive and image …” limitation thus those citations and explanations are considered included as well by their antecedent basis in the claim.
Second, the Applicant contends Brady allegedly does not teach the disputed limitation [Page 11 lines 19 – 24].  The Examiner observes that the disputed features involved location and time and not the “predict” portion [Page 11 lines 23 – 24],however Brady in the cited portions such as Column 21 line 1 – 37 renders obvious using location and time information to predict paths as the autonomous vehicle includes the claimed camera (previously cited in Column 8 and further in Figure 3 (see at least reference characters 262 and 362 previously cited and Column 17 lines 5 – 29 (previously cited as having information / metadata associated with images captured) and 58 – 67), thus Brady renders obvious the features claimed.
Third, the Applicant contends Smith does not teach features in the disputed limitation [Page 11 line 25 – Page 12 line 2].  The Examiner observes Smith in at least Columns 13 and 14 when considering the reference as a whole renders obvious the features claimed as the imaging and time of the image (real time analysis / time stamps for historical usage for prediction) as rendered obvious as the vehicle performs imaging for making predictions to assess an area.  Further, the vehicle explicitly uses GPS with a camera thus rendering obvious the location of the camera as that of the vehicle.
	Fourth, the Applicant contends Zheng does not teach features in the disputed limitation [Page 12 lines 3 – 7].  However, the Applicant contends the “future” location / area of an object is not predicted, but the feature of the “future” is not claimed only to “predict”.  Zheng in at least Figure 6B (see at least reference characters 625 and 645 where time-stamped image data collected (see video data input) with object detection and location information (e.g. motion estimation / predicted)) where predictions are made .

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “future” predictions as argued against Zheng; the location of the camera being limited to a camera; and time stamped images (only time associated with images is claimed)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Fifth, the Applicant argues amended independent claims 10 and 19 are allowable for at least the reasons given for claim 1 [Page 12 lines 8 – 9].  The Applicant further contends the amended dependent claims are allowable for at least the reasons given for the independent claims [Page 12 lines 10 – 12].
	While the Applicant’s points may be understood, the Examiner respectfully disagrees and thus maintains the Rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22nd, 2021 was filed before the mailing date of the Final Rejection (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statements (IDS) submitted on September 29th, 2020 and September 21st, 2021 were filed before the mailing date of the First Action on the Merits (mailed October 1st, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Terminal Disclaimer
The terminal disclaimer filed on December 30th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent #10,824,863 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “CPU is [further] configured to …” in claims 1 – 5, 7, and 9.
Such claim limitation(s) is/are: “input/output device” in claim 4 [the claim element is listed and no function associated with the input/output device is claimed].

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 7 is objected to because of the following informalities:
Regarding claim 7, the “vehicle” claimed is Indefinite, but further as not being an autonomous vehicle raises Scope of Enablement issues as claiming broader than what is disclosed in the Specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 19 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7 recites the limitation "a vehicle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 19, the metes and bounds of the claimed “receive” limitation in view of the following limitation “predict” is Indefinite as the ordering of the steps is not given and what weight “predict” should be given is the area is received / known a priori or if the “receive” is of “predicted data”, but there is no antecedent basis between the features of the claim.
Regarding claim 20, the dependent claim does not cure the deficiencies of independent claim 19 and thus is similarly Rejected.

Regarding claims 19 and 20, the statutory category of the claims is Indefinite as the claims are directed towards programs / software but attempts to recite a system / apparatus (“the autonomous vehicle”).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 7, the claim recites a “vehicle”, but all other elements of the claim and the independent claims are directed only towards “autonomous vehicles” thus the scope of claim 7 broadens the independent claim and does not further narrow the independent claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 19, the claim recites “an autonomous vehicle” in the preamble, but the preambles normally do not carry patentable weight.  Thus, when analyzing the limitations “a memory storing programs, when executed by a processor, causing the autonomous vehicle to …” the processor and autonomous vehicle are not positively recited (only conditionally recited) and the programs thus are the subject matter claimed with the functions of the program recited.  Thus, claim 19 is directed to software per se which is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101 and the claim encompasses non-statutory subject matter.
Regarding claim 20, the claim further limits the “programs” (software per se) without positive recitation of the “processor” and the “autonomous vehicle” (again conditionally recited).  Thus, claim 20 is directed to software per se which is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101 and the claim encompasses non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady, et al. (US Patent #10,233,021 B1 referred to as “Brady” throughout) [Cited in Applicant’s September 29th, 2020 IDS US Patent Item #1], and further in view of Smith, et al. (US Patent #10,152,053 B1 referred to as “Smith” throughout) [Cited in Applicant’s September 29th, 2020 IDS US Patent Item #2], and Zheng, et al. (US PG PUB 2018/0349785 A1 referred to as “Zheng” throughout) [Cited in Applicant’s September 29th, 2020 IDS US PG PUB Item #8].

Regarding claim 1, Brady teaches autonomous vehicles to perform various functions (e.g. package delivery or escort / security services) for subscribers / users based on inputs / orders / commands made by the subscriber while avoiding other subscribers.  Smith teaches more specific rules / conditions used in verifying the subscriber / user ordering a ride or recipient of autonomous vehicles services ordered.  Zheng teaches controlling autonomous vehicles with fleet applications that track / predict movement of pedestrians using time stamped images with a server.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Brady’s autonomous vehicle system to use additional image processing of 
a server comprising a CPU [Brady Figures 2 and 3 (subfigures included – see at least reference characters 212, 232, 250, 252, 260, 290, and 292) as well as Column 20 lines 4 – 47 (servers to monitor for people / coordinating movements of autonomous vehicles), Column 21 line 51 – Column 22 line 57 (rendering obvious the client / server arrangement between vehicles and the monitoring system (e.g. in Figure 2) and further rendering obvious the variants in terminology of the “processor” and “CPU” as would be recognized readily to one of ordinary skill in the art)] configured to:
receive an image that is captured by a camera and a location of the camera at a time of capturing the image [Brady Figure 1 (subfigures included – see at least reference character 150), 2 (communication with servers and see at least reference characters 262 and 290) and 3 (see at least reference characters 350, 362-1, 362-5, and 385) as well as Column 2 lines 5 – 51 (cameras on body of the vehicle / object with GPS location of the vehicle and thus camera), Column 9 line 45 – Column 10 line 32 (location and time stamp information of objects / vehicles detected – to combine with the information included in images as taught by Zheng), Column 11 lines 3 – 31 (image sensors and positioning information on the vehicle to transmit images to a server), Column 17 line 5 – Column 18 line 5 (imaging with position and time information), and Column 23 lines 7 – 52 (GPS information of vehicle and destination used and multiple cameras on a vehicle / various arrangements including 360-degree imaging with information communicated to a server); Zheng Figures 3 , 5 – 7 (subfigures included and in particular reference characters 620, 640, 645, and 650), 9 (see at least reference character 950), 10, and 12 – 13 as well as Paragraphs 77 – 84 (motion estimation of objects with time stamped images or video where the estimation of the depth / tracking of an object renders obvious the location requirements of the claim – to combine Brady), 90, 95 – 98 (logging motion of detected objects and time stamping images)];
detect an image of an object in the image [Brady Figures 2 and 4 – 9 (subfigures included) as well as Column 8 lines 22 – 57 (detection of a subscriber / user / person / detection of person making requests), Column 17 lines 5 – 29 (image analysis techniques), Column 29 line 35 – Column 30 line 18 (imaging done to verify person / subscriber requesting services), and Column 31 line 19 – Column 32 line 14 (person / object detection); Smith Figures 1 and 3 as well as Column 8 lines 24 – 67 (image / video 
make a determination as to whether or not the image of the object detected in the image corresponds to an image of a target entity [Brady Figures 2 and 4 – 9 (subfigures included) as well as Column 5 lines 31 – 53 (rules / conditions for detection of objects / people), Column 8 lines 22 – 57 (detection of a subscriber / user / person / detection of person making requests), Column 17 lines 5 – 29 (image analysis techniques), Column 29 line 35 – Column 30 line 18 (imaging done to verify person / subscriber requesting services), Column 31 line 19 – Column 32 line 14 (person / object detection), and Column 33 line 58 – Column 34 line 45 (verifying person requesting services or safety of the person / human as an obvious variant of the “target entitiy”); Smith Figures 1 and 3 as well as Column 8 lines 24 – 67 (image / video data analyzed for humans / people / customers), Column 9 line 48 – Column 10 line 4 (image analytics used to detect and determine information about people / persons), and Column 13 line 29 – Column 14 line 26 (image / video analyzed for people to pick up, extra people, safety, and other factors affecting route planning); Zheng Figures 1, 4, 6B, 12 – 13 (object detection and tracking with position and time information) and 17 – 20 as well as Paragraph 53 (e.g. human / pedestrian / obstacle to avoid as the target entity)];
predict an area of activities of the object based on the location of the camera and the time of capturing the image in response to the determination that the image of the object corresponds to the image of the target entity [Brady Figure 2 (see servers and vehicles transmitting data / images between at least reference characters 250 and 290) and 3 (see at least reference characters 262 and 362)as well as Column 8 lines 22 – 56 (detected and predicting movement of a person), Column 17 lines 5 – 29 (information / metadata associated with images captured to include position and time data – nexus with Zheng), Column 17 lines 58 – 67, Column 20 line 32 – Column 21 line 37 (tracking of conditions such as on the ground / traffic / objects images including pedestrian area using location and time information – combine with time stamps of Zheng), and Column 25 line 27 – Column 26 line 57 (detecting people and adjusting paths based on surrounding / anticipating deliver / meeting person with area of safety considerations / activity area used to route plan with safety metrics accounted using location and time information); Smith Figures 1 and 3 as well as Column 4 lines 4 – 30 (decision making algorithm with time 
command an autonomous vehicle to move to the area of activities and discover the object [Brady Figures 4 – 9 (see at least reference characters 414, 506, 608, and 610) as well as Column 2 line 38 – Column 3 line 35 (e.g. route planning / meeting a user), Column 4 line 28 – Column 5 line 52 (e.g. route planning commands), and Column 25 line 7 – Column 26 line 41 (e.g. safety check and altering due to obstacles / wanderers in the route); Smith Figure 3 as well as Column 3 line 7 – Column 4 line 3 (route planning to pick up a person by the object / vehicle), Column 5 lines 6 – 57 (route planning and alterations to routes), and Column 12 lines 9 – 61 (route planning / fleet commands sent)].
The motivation to combine Smith with Brady is to combine features in the same / related field of invention of autonomous vehicle systems / management in order to improve route / prioritization of routes for services requested by users / people to improve efficiency and safety of the user [Smith Column 3 line 8 – Column 4 line 30 where the Examiner observes KSR Rationales (D) or (F) are also applicable].
The motivation to combine Zheng with Smith and Brady is to combine features in the same / related field of invention of autonomous vehicles with online / server based information systems [Zheng Paragraphs 2, 3, 6, and 8] in order to improve distance estimates between vehicles and pedestrians / humans [Zheng Paragraphs 53 – 54 where the Examiner observes KSR Rationales (D) or (F) are also applicable].


Regarding claim 2, Brady teaches autonomous vehicles to perform various functions (e.g. package delivery or escort / security services) for subscribers / users based on inputs or orders / commands made by the subscriber while avoiding other subscribers.  Smith teaches more specific rules / conditions used in verifying the subscriber / user ordering a ride or recipient of autonomous vehicles services ordered.  Zheng teaches controlling autonomous vehicles with fleet applications that track / predict movement of pedestrians using time stamped images with a server.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Brady’s autonomous vehicle system to use additional image processing of recipients of rides, deliveries, or security / escort services as taught by Smith with time stamped images in tracking / predicting pedestrian / human behavior as taught by Zheng.  The combination teaches
a non-transitory storage medium [Brady Figure 2 (subfigures included and see at least reference characters 254, 292, 294, 212, and 214) as well as Column 3 lines 36 – 46 (e.g. storage may be on a cloud system) and Column 20 lines 4 – 47 (storage mediums / data stored for image analysis); Smith Figures 1, 2, and 4 (see at least reference characters 110 and 425) as well as Column 15 line 31 – Column 16 line 17 (computer / memory structure as a storage medium)], wherein the CPU is further configured to make the determination based on features or behavior information about the object stored in the non- transitory storage medium and the image [See claim 1 “detect” and the determination made limitations for citations and additionally the “CPU” limitation for citations (in claim 1) and additionally Brady Figures 2 and 4 – 9 (subfigures included) as well as Column 5 line 53 – Column 6 line 54 (detection of people in advance based on memory information / stored data), Column 25 line 44 – Column 26 line 56 (analysis in advance of posture / orientation of the recipient / person being searched known), Column 27 lines 20 – 36, Column 29 lines 20 – 38 (facial features using to recognize objects / people) and Column 34 lines 17 – 45 (images / rules provided in advance for user safety determinations); Smith Figures 1, 3, and 4 as well as Column 1 lines 32 – 46 (decisions prior to arrival at the destination thus using stored data / analysis to make determinations), Column 4 lines 4 – 30, Column 9 line 48 – Column 10 line 32 
Please see claim 1 for the motivation to combine Brady, Smith, and Zheng.

Regarding claim 3, Brady teaches autonomous vehicles to perform various functions (e.g. package delivery or escort / security services) for subscribers / users based on inputs or orders / commands made by the subscriber while avoiding other subscribers.  Smith teaches more specific rules / conditions used in verifying the subscriber / user ordering a ride or recipient of autonomous vehicles services ordered.  Zheng teaches controlling autonomous vehicles with fleet applications that track / predict movement of pedestrians using time stamped images with a server.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Brady’s autonomous vehicle system to use additional image processing of recipients of rides, deliveries, or security / escort services as taught by Smith with time stamped images in tracking / predicting pedestrian / human behavior as taught by Zheng.  The combination teaches the CPU is further configured to detect the image of the object in each of a plurality of images, and the CPU is further configured to make the determination based on a plurality of images of the object that are images of a same object [See claim 1 the “detect” limitation and the “determination” made feature (the test and the use of the determination) for citations and additionally the “CPU” limitation for citations (in claim 1) and additionally Brady Figures 2 and 4 – 9 as well as Column 16 lines 16 – 40, Column 29 line 25 – Column 30 line 44 (plurality of images used analyzed for a person and determinations made of the person and surroundings) and Column 31 lines 19 – 37 (video data from vehicle / moving object analyzed); Smith Figures 1 and 4 as well as Column 8 lines 24 – 67 (video analytics used to analyze people), Column 9 line 48 – Column 10 line 4 (camera system on the vehicle / moving object provides a video feed), and Column 13 lines 29 – 46 (video analytics of people to make determinations); Zheng Figures 2 – 4, 8, and 18 – 22 as well as Paragraphs 52 – 54 (video cameras to track and detect pedestrians) and 136 – 141 (video analytics / analysis perform to detect the various objects in captured video)].


Regarding claim 4, Brady teaches autonomous vehicles to perform various functions (e.g. package delivery or escort / security services) for subscribers / users based on inputs or orders / commands made by the subscriber while avoiding other subscribers.  Smith teaches more specific rules / conditions used in verifying the subscriber / user ordering a ride or recipient of autonomous vehicles services ordered.  Zheng teaches controlling autonomous vehicles with fleet applications that track / predict movement of pedestrians using time stamped images with a server.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Brady’s autonomous vehicle system to use additional image processing of recipients of rides, deliveries, or security / escort services as taught by Smith with time stamped images in tracking / predicting pedestrian / human behavior as taught by Zheng.  The combination teaches a input/output device, wherein the CPU is further configured to make the determination based on an input made through the input/output device [See “CPU” limitation in claim 1 for citations as well as Brady Figures 2 – 9 (see at least reference characters 268 and 368 where in Figures 4 – 9 at least the subscriber may be the claimed user and Figure 3 illustrates a user interface for accepting input (reference character 368)) as well as Column 3 lines 47 – 62 (various user interface (UI) implementations to affect determinations made), Column 16 lines 41 – 55 (user input taken), Column 18 line 40 – Column 19 line 4, Column 24 lines 20 – 62 (user input affecting routes of the vehicle and subscribers / users on the way), and Column 31 line 19 – Column 32 line 14 (user input affect imaging and object / person detection and safety determinations); Smith Figures 1, 2, and 4 (see at least reference characters 415 and 430 and mobile devices with apps in Figure 2) as well as Column 4 lines 4 – 30 (inputting user data including image information), Column 9 line 1 – 47 (ride conditions and passenger accommodations by user input), and Column 10 lines 5 – 45 (processing rider / user requests and image analysis of the requesting user); Zheng Figures 2 – 3, 20 – 22, and 25 – 26 as well as Paragraphs 160 – 162 (computers / devices used in the system may have user interfaces)].
Please see claim 1 for the motivation to combine Brady, Smith, and Zheng.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Brady’s autonomous vehicle system to use additional image processing of recipients of rides, deliveries, or security / escort services as taught by Smith with time stamped images in tracking / predicting pedestrian / human behavior as taught by Zheng.  The combination teaches the CPU is further configured to command the autonomous vehicle to give protection to an object corresponding to the image of the object that is determined to be an image of the target entity by the CPU [See “CPU” limitation in claim 1 for citations as well as Brady Figures 3 (see at least reference character 350 for the autonomous vehicle) and 5 – 9 (see at least the “safety measure” and “provide escort” features in at least reference characters 510, 512, 5126, 518, 606, 712, 715, 808, and 906 and 908) as well as Column 2 line 52 – Column 3 line 35 (escort and security features to protect a person), Column 7 lines 33 – Column 8 line 37 (vehicle / object escorting a person), Column 28 lines 26 – 67 (planning to meet the requesting person with the vehicle / object), Column 29 lines 25 – Column 30 line 17 (imaging to match person requesting safety / escort / protecting the person), and Column 31 lines 19 – 37 (data collected during protection / escort service provided); Smith Figures 2 – 3 as well as Column 3 lines 7 – 20 (safety considerations), Column 8 line 24 – 67 (selecting vehicle to pick up passenger for safety reasons), Column 9 line 47 – Column 10 line 33 (passenger pick-up and protection / surveillance measures), and Column 11 line 53 – Column 12 line 8 (passenger pick-up in dangerous situations providing protection as readily recognized by one of ordinary skill in the art), and Column 13 line 47 – Column 14 line 26 (vulnerable passengers detected and vehicles sent to pick-up for safety / security reasons)].
Please see claim 1 for the motivation to combine Brady, Smith, and Zheng.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Brady’s autonomous vehicle system to use additional image processing of recipients of rides, deliveries, or security / escort services as taught by Smith with time stamped images in tracking / predicting pedestrian / human behavior as taught by Zheng.  The combination teaches the autonomous vehicle is further configured to output information inviting the object to board the autonomous vehicle [See claim 5 for citations regarding “protection” and additionally Brady Figures 6 – 9 as well as Column 2 line 53 – Column 3 line 4 (protection / safety of the person assessed and vehicle / object sent to person); Smith Column 8 lines 41 – 67 (picking up (protecting) a passenger feeling unsafe rendering obvious the “inviting” feature of the claim) and Column 10 lines 33 – 67, and Column 13 line 46 – Column 14 line 11 and Column 14 lines 26 – 57 (prioritizing pick-up for safety / vulnerability of the passenger)].
Please see claim 1 for the motivation to combine Brady, Smith, and Zheng.

Regarding claim 7, Brady teaches autonomous vehicles to perform various functions (e.g. package delivery or escort / security services) for subscribers / users based on inputs or orders / commands made by the subscriber while avoiding other subscribers.  Smith teaches more specific rules / conditions used in verifying the subscriber / user ordering a ride or recipient of autonomous vehicles services ordered.  Zheng teaches controlling autonomous vehicles with fleet applications that track / predict movement of pedestrians using time stamped images with a server.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Brady’s autonomous vehicle system to use additional image processing of recipients of rides, deliveries, or security / escort services as taught by Smith with time stamped images in the CPU is further configured to determine an area or route in or along which a vehicle is to travel to discover the object, based on positional information of a plurality of autonomous vehicles including the autonomous vehicle [See “CPU” limitation in claim 1 for citations as well as Brady Figures 1 – 2 (subfigures included and see at least reference character 250) as well as Column 3 lines 6 – 46 (plurality of vehicles / objects and route planning algorithms used where routes may be adjusted), Column 6 line 35 – 65 (plurality of vehicles with routes planned), Column 8 line 58 – Column 9 line 65 (rules / factors affecting route decisions including people on the route, traffic, location, and images taken), Column 20 lines 32 – 61 (route planning for a plurality of vehicles / objects) and Column 24 lines 20 – 64 (route planning based on user to locate and discover); Smith Figures 1 and 3 as well as Column 3 line 6 – Column 4 line 3 (user requests a pick-up location so the vehicles in the fleet have routes planned to meet the request), Column 4 lines 51 – 63 (routing a plurality of vehicles to locations to discover requesting people / rider / humans), Column 5 lines 31 – 57, Column 6 line 52 – Column 7 line 65 (route planning with location information for the fleet / group of vehicles and updates to the route), and Column 11 line 37 – Column 12 line 24 (altering of routes based on position of multiple vehicles and people requesting service); Zheng Figures 3 and 20 (see at least reference character 2010 including sub-characters) as well as Paragraphs 52 – 55 (route planning based on obstacles), 62 – 65, 138 – 143 (model to vehicle for routes / paths)].
Please see claim 1 for the motivation to combine Brady, Smith, and Zheng.

Regarding claim 8, Brady teaches autonomous vehicles to perform various functions (e.g. package delivery or escort / security services) for subscribers / users based on inputs or orders / commands made by the subscriber while avoiding other subscribers.  Smith teaches more specific rules / conditions used in verifying the subscriber / user ordering a ride or recipient of autonomous vehicles services ordered.  Zheng teaches controlling autonomous vehicles with fleet applications that track / predict movement of pedestrians using time stamped images with a server.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Brady’s autonomous vehicle system to use additional image processing of recipients of rides, deliveries, or security / escort services as taught by Smith with time stamped images in features or behavior information about the object is stored in the server [Brady Figures 2 – 3 (see at least reference character 214) as well as Column 12 lines 4 – 45, Column 20 lines 4 – 47 (storing information / data in the server system from the vehicles), Column 25 line 44 – Column 26 line 56 (analysis in advance of posture / orientation of the recipient / person being searched known), Column 27 lines 20 – 36, and Column 29 lines 20 – 38 (facial features using to recognize objects / people); Smith Figures 2 – 4 (see at least reference characters 206 and 210) as well as Column 9 line 1 – 46 (storing data in a memory / network), Column 9 line 48 – Column 10 line 32 (image analytics done in advance with behavior considerations), and Column 13 line 18 – Column 14 line 11 (classification done in advance based on image data and information stored and behaviors detected) and Column 14 lines 12 – 36; Zheng Figures 7 – 9 (see at least reference characters 390, 640, and 650) as well as Paragraphs 52 – 54, 62 – 64, 79 – 82 (storing information of the object tracked / detected in a database / server), 113 – 116 (storing data for analytics / learning), and 148].
Please see claim 1 for the motivation to combine Brady, Smith, and Zheng.

Regarding claim 9, Brady teaches autonomous vehicles to perform various functions (e.g. package delivery or escort / security services) for subscribers / users based on inputs or orders / commands made by the subscriber while avoiding other subscribers.  Smith teaches more specific rules / conditions used in verifying the subscriber / user ordering a ride or recipient of autonomous vehicles services ordered.  Zheng teaches controlling autonomous vehicles with fleet applications that track / predict movement of pedestrians using time stamped images with a server.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Brady’s autonomous vehicle system to use additional image processing of recipients of rides, deliveries, or security / escort services as taught by Smith with time stamped images in tracking / predicting pedestrian / human behavior as taught by Zheng.  The combination teaches the CPU is further configured to receive the image and the location of the camera from a first vehicle that has the camera and a GPS receiver for acquiring positional information [See “CPU” limitation in claim 1 for citations as well as Brady Figure 1 (subfigures included – see at least reference character 150), 2 
Please see claim 1 for the motivation to combine Brady, Smith, and Zheng.

Regarding claim 10, see claim 1 which is the apparatus performing the steps of the method claimed.  The Examiner notes in the citations of the “controller” a computer was cited as an implementation / structure for the claimed “controller”.
Regarding claim 11, see claim 2 which is the apparatus performing the steps of the method claimed.
Regarding claim 12, see claim 3 which is the apparatus performing the steps of the method claimed.
Regarding claim 13, see claim 4 which is the apparatus performing the steps of the method claimed.
Regarding claim 14, see claim 5 which is the apparatus performing the steps of the method claimed.
Regarding claim 15, see claim 6 which is the apparatus performing the steps of the method claimed.
Regarding claim 16, see claim 7 which is the apparatus performing the steps of the method claimed.

Regarding claim 18, see claim 9 which is the apparatus performing the steps of the method claimed.

Regarding claim 19, Brady teaches autonomous vehicles to perform various functions (e.g. package delivery or escort / security services) for subscribers / users based on inputs or orders / commands made by the subscriber while avoiding other subscribers.  Smith teaches more specific rules / conditions used in verifying the subscriber / user ordering a ride or recipient of autonomous vehicles services ordered.  Zheng teaches controlling autonomous vehicles with fleet applications that track / predict movement of pedestrians using time stamped images with a server.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Brady’s autonomous vehicle system to use additional image processing of recipients of rides, deliveries, or security / escort services as taught by Smith with time stamped images in tracking / predicting pedestrian / human behavior as taught by Zheng.  The combination teaches
a memory storing programs, when executed by a processor [Brady Figures 2 and 3 (subfigures included – see at least reference characters 212, 232, 250, 252, 260, 290, and 292) as well as Column 21 line 51 – Column 22 line 57 (rendering obvious the use of a “processor” which stores programs and various memory implementations to store programs / instructions to execute by a processor)], causing the autonomous vehicle to [Brady Figures 2 and 3 (see at least reference characters 250 and 350)]:
receive a command to move to an area of activities of an object and discover the object [Brady Figures 4 – 9 (see at least reference characters 414, 506, 608, and 610) as well as Column 2 line 38 – Column 3 line 35 (e.g. route planning / meeting a user), Column 4 line 28 – Column 5 line 52 (e.g. route planning commands), and Column 25 line 7 – Column 26 line 41 (e.g. safety check and altering due to obstacles / wanderers in the route); Smith Figure 3 as well as Column 3 line 7 – Column 4 line 3 (route planning to pick up a person by the object / vehicle), Column 5 lines 6 – 57 (route planning and alterations to routes), and Column 12 lines 9 – 61 (route planning / fleet commands sent)] after the area of activities of the object is predicted based on a location of a camera and a time of capturing an image of the object in response to determination that the image of the object detected in an image that is captured by the camera corresponds to an image of a target entity [Brady Figure 2 (see servers and vehicles transmitting data / images between at least reference characters 250 and 290) and 3 (see at least reference characters 262 and 362)as well as Column 8 lines 22 – 56 (detected and predicting movement of a person), Column 17 lines 5 – 29 (information / metadata associated with images captured to include position and time data – nexus with Zheng), Column 17 lines 58 – 67, Column 20 line 32 – Column 21 line 37 (tracking of conditions such as on the ground / traffic / objects images including pedestrian area using location and time information – combine with time stamps of Zheng), and Column 25 line 27 – Column 26 line 57 (detecting people and adjusting paths based on surrounding / anticipating deliver / meeting person with area of safety considerations / activity area used to route plan with safety metrics accounted using location and time information); Smith Figures 1 and 3 as well as Column 4 lines 4 – 30 (decision making algorithm with time considerations), Column 11 line 38 – Column 12 line 24 (using present image data and historical data for decision making / route planning), and Column 13 line 47 – Column 14 line 36 (using prior information to anticipate / predict future movement and areas of activities for the detected object using records / captured image data with location and time stamp information); Zheng Figures 3, 5 – 7 (subfigures included and in particular reference characters 620, 625, 640, 645, and 650), 9 (see at least reference character 950), 10, and 12 – 17 (see at least Figure 12 for predicting the object location and updating the prediction) as well as Paragraphs 77 – 84 (motion estimation of objects with time stamped images where the estimation of the depth / tracking of an object renders obvious the “area of activities” claimed and the generation of such an “area”), 90, 95 – 98 (logging motion of detected objects and time stamping images), and 115 – 119 (predicting areas of the object including time and location for future areas / updating and correcting predictions of areas of activities)]; and
receive an area or route in or along which the autonomous vehicle is to travel to discover the object [Brady Figures 4 – 9 (see at least reference characters 414, 506, 608, and 610) as well as Column 2 line 38 – Column 3 line 35 (e.g. route planning / meeting a user), Column 4 line 28 – Column 5 line 52 (e.g. route planning commands), and Column 25 line 7 – Column 26 line 41 (e.g. safety check and altering due to obstacles / wanderers in the route); Smith Figure 3 as well as Column 3 line 7 – Column 4 
Please see claim 1 for the motivation to combine Brady, Smith, and Zheng as the limitations / functions performed by the limitations are similar thus similar motivation exists.

Regarding claim 20, see claims 5 and 6 which is the apparatus performing the same step / function to give a person protection for citations and teachings of Brady, Smith, and Zheng.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Graham, et al. (US Patent #10,599,150 B2 referred to as “Graham” throughout) in Figures 1, 2, and 6 teaches imaging with cars in a network configuration for route planning / maneuvering of the vehicles.  Theiberger, et al. (US PG PUB 2020/0307437 A1 referred to as “Thei” throughout) in Figures 37 – 40 teaches networking vehicles for protection / transport purposes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487